 

Exhibit 10.2

 

STATE OF LOUISIANA
PARISH OF LAFAYETTE

 

ACT OF SALE WITH ASSUMPTION OF MORTGAGE

 

BE IT KNOWN that that on the date set forth below, but effective for all
purposes as of November 12, 2015 (the “Effective Date”), before me, Notary
Public, duly commissioned and qualified in the State and Parish aforesaid, and
in the presence of the undersigned witnesses, personally came and appeared:

 

BEECHWOOD PROPERTIES, LLC (last four digits of Tax Id No. 7341), a Louisiana
limited liability company domiciled at 219 Chemin Metairie Road, Youngsville,
Louisiana 70592, represented herein by G. Darcy Klug, its sole Manager
(hereinafter “Seller”)

 

who declared that for and in consideration of FOUR HUNDRED EIGHTY THOUSAND AND
NO/100 DOLLARS ($480,000.00), (the “Purchase Price”) the receipt and sufficiency
of which is hereby acknowledged, payable as set forth below, Seller does hereby
sell and deliver with full warranty of title and with subrogation to all rights
and actions of warranty Seller may have against any predecessors in title, unto:

 

REDHAWK LAND & HOSPITALITY, LLC, (last four digits of Tax ID No. 4879) whose
mailing address is 219 Chemin Metairie Road, Youngsville, Louisiana 70592,
represented herein by G. Darcy Klug, its sole Manager (hereinafter referred to
as “Purchaser”),

 

the following described property, with all its component parts, including all
rights, ways, privileges, servitudes and appurtenances thereto belonging, the
possession of which Purchaser acknowledges, located in Lafayette Parish,
Louisiana, to-wit:

 

THAT CERTAIN IRREGULAR PLOT OF GROUND, together with all the buildings and
improvements thereon, situated in the Alexander Mouton Addition to the City of
Lafayette, Louisiana, being Lots No. one, two, three and four (1, 2, 3, 4) of
Block One (1) of said addition. Said lots forming said irregular plot of ground
are contiguous and are together bounded Northeasterly by Jefferson or Oak
Avenue; Northwesterly by Lots No. 41, 42, 43, 44, 45 of said Block One (1), said
addition; Southwesterly by Lot No. 5, said block, said addition; and
Southeasterly by General Gardiner Street; said lots having the dimensions as
shown by plat of said addition on file in the Clerk’s office for the Parish of
Lafayette, Louisiana (the “Property”).

 

 

 

 

The Property bears the municipal address of 1118 Jefferson Street, Lafayette,
Louisiana.

 

Being the same property acquired by Beechwood Properties, LLC by Cash Sale dated
July 18, 2008, recorded July 21, 2008, under Entry No. 2008-00031059 in the
records of the Clerk of Court for the Parish of Lafayette, Louisiana.

 

The Purchase Price is payable as follows: (a) Purchaser hereby assumes and
agrees to pay, in full, to its complete and final discharge, the remaining
balance due (which as of the Effective Date is $265,000.00) on that certain
Promissory Note made by Seller payable to the order of Regions Bank dated June
23, 2014 in the original principal amount of Two Hundred Seventy-Five Thousand
and No/100 Dollars ($275,000.00)(the “Note”), which Note is secured by that
certain Multiple Indebtedness Mortgage on the Property by Seller in favor of
Regions Bank dated June 23, 2014 and recorded July 18, 2014 under Entry No.
2014-00026763 in the mortgage records of the Clerk of Court for the Parish of
Lafayette, State of Louisiana (the “Mortgage”) and that certain Assignment of
Leases and Rents by and between Seller and Regions Bank dated June 23, 2014 and
recorded July 18, 2014 under Entry No. 2014-00026767 in the conveyance records
of the Clerk of Court for the Parish of Lafayette, State of Louisiana (the
“Assignment of Leases and Rent ”); and (b) Purchaser has, as of the Effective
Date, caused to have issued and delivered to Seller 215 shares (par value of
$1,000.00 per share and stated value equal to $1,000.00 per share) of Series A
Convertible Preferred Stock of Redhawk Holdings Corp.

 

This sale is made subject to the Mortgage, the Assignment of Leases and Rents
and that certain Lease (the “Lease”) dated as of August 1, 2011 by and between
Seller, as landlord, and the Louisiana Third Circuit Court of Appeal, as tenant,
evidenced of record by that certain Notice of Lease dated August 1, 2011 and
recorded August 2, 2011 under Entry No. 2011-00030158 in the conveyance records
of the Clerk of Court for the Parish of Lafayette, State of Louisiana.

 

Purchaser does hereby assume and agree to hold the Seller free and harmless and
to indemnify and defend from the payment and satisfaction of all obligations and
liabilities under the Note, the Mortgage and the Assignment of Leases and Rents.
Purchaser agrees to fully comply with and discharge all of the terms and
conditions of the Note, Mortgage and Assignment of Leases and Rents arising from
and after the Effective Date and the obligation to make payments of principal
and interest installments under the Note arising from and after the Effective
Date, in each case, to the same extent as if Purchaser had personally executed
the Note, the Mortgage and the Assignment of Leases and Rents. All of the terms
and conditions of the Note, the Mortgage and the Assignment of Leases and Rents
shall remain in full force and effect, and the execution of this sale shall not
be considered a novation of the Note, the Mortgage or the Assignment of the
Leases and Rents.

 

Seller hereby assigns its entire interest in and to the Lease to Purchaser and
Purchaser expressly accepts the assignment of the Lease and assumes all of the
obligations of Seller under the Lease as of the Effective Date. Seller expressly
agrees to indemnify and hold Purchaser harmless from any liabilities,
obligations or claims resulting from or arising out of Seller’s failure to
perform all obligations of landlord under the Lease arising prior to the
Effective Date. Purchaser expressly agrees to indemnify and hold Seller harmless
from any liabilities, obligations or claims resulting from or arising out of
Purchaser’s failure to perform all obligations of landlord under the Lease
arising from and after the Effective Date.

 

 

 

 

Seller hereby waives any vendor's lien it may have, and any other right it may
have to rescind this sale in whole or in part for inadequate consideration or
any other reason.

 

Seller transfers to Purchaser all of Seller's right, title and interest in and
to any escrow funds or other funds held by the Mortgagee to secure payment of
any taxes, insurance, or other charges.

 

All agreements, stipulations and obligations assumed herein shall inure to the
benefit of and be binding upon the heirs, successors and assigns of the
respective parties. Purchaser’s heirs and assigns shall have and hold the
described property in full ownership forever.

 

“Seller” and “Purchaser” agree that the improvements and all other items on the
property are transferred by “Seller” to “Purchaser” on an “AS IS” and “WHERE IS”
basis, in their present condition and that these are being transferred by
“Seller” to “Purchaser” without any warranty whatsoever on the part of the
“Seller,” except as to title. “Purchaser” hereby expressly waives all warranties
as to the property herein sold, whether expressed or implied by this or any
other writing or representation, as well as any warranties provided by law. This
waiver applies to all warranties of any nature, express or implied, including
without limitation warranties of fitness for a particular purpose, or otherwise,
except merchantability of title. “Purchaser” understands that under Articles
2520 through 2548 of the Louisiana Civil Code and other provisions of law, this
sale would ordinarily include a warranty, implied by Louisiana, against certain
defects in the property sold. “Purchaser” expressly waives any and all such
warranties, with respect to all defects, whether apparent of latent, visible or
not visible and regardless of whether “Purchaser” is presently aware of such
defects. This waiver of warranty extends to all defects, even if the defect or
defects render the property absolutely useless, or so inconvenient and imperfect
that “Purchaser” would not have purchased it had it known of the defect.
“Purchaser” also waives any rights “Purchaser” might have or ever have relative
to this sale: a) to any redhibitory action; b) to the return all or any portion
of the purchase price; c) to rescind or revoke the sale; or d) to have “Seller”
repair or replace all or any part of the property conveyed. “Seller,” however,
does assign and transfer to “Purchaser” and rights of warranty that “Seller”
might have, if any, against others pertaining thereto. “Purchaser” hereby
acknowledges that “Purchaser” has read and understands the foregoing waiver of
warranty, that the waiver has been pointed out and explained to “Purchaser,” and
that questions or doubts “Purchaser” has concerning same have been answered
satisfactorily. “Seller” and “Purchaser” acknowledged and stipulate that the
sales price was negotiated and agreed upon after consideration of the waiver of
warranty herein set forth.

 

Taxes for the current year will be paid by Purchaser, but pro-rated between
Seller and Purchaser as of the Effective Date. In accordance with La. R.S.
9:2721, notice is given that Purchaser is designated as the party to whom all
property tax and assessment notices are to be mailed, said notices to be sent to
the address shown above for said Purchaser.

 

All parties to this act confirm, acknowledge, and agree that the notary public
before whom the Seller executes this act shall have no responsibility or
liability whatsoever of any nature, type, or kind, express or implied, for (1)
obtaining mortgage, conveyance, tax and any and all other researches and
certifies, (2) examining title to the Property, (3) obtaining a title insurance
policy insuring title to the Property, or (4) obtaining a survey of the
Property. This act shall become effective upon its execution by the last party
to execute this act.

 

 

 

 

THUS DONE AND SIGNED in the City of Lafayette, Lafayette Parish, Louisiana, in
the presence of the undersigned competent witnesses and me, Notary, on this ___
day of November, 2015.

 



WITNESSES:   BEECHWOOD PROPERTIES, LLC             Print:     G. DARCY KLUG,
MANAGER             REDHAWK LAND & HOSPITALITY, LLC       Print:    

G. DARCY KLUG, MANAGER

 

___________________________________

NOTARY PUBLIC

Print Name: _________________________________

State Bar No./Notary Identification No.: ________________

Commission expires: ______________________

 

 

 